DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-20, the prior art of record does not teach a pixel electrode connected to the second electrode, wherein the data line comprises a first data line and a second data line, which are adjacent to each other in a first direction and each of which extends in a second direction crossing the first direction, wherein the pixel electrode overlaps both of the first data line and the second data line while the active pattern only overlaps the first data line without overlapping the second data line.
Xue US 2019/0146293 as previously cited does teach a display apparatus, comprising: a base substrate; an active pattern disposed on the base substrate; a data line disposed on the base substrate; a first electrode disposed between the base substrate and the active pattern, and connected to a first end of the active pattern, wherein the first electrode and the data line are disposed on the same layer; a second electrode disposed on the active pattern, and connected to a second end of the active pattern, wherein the second electrode is disposed on a layer different from the first electrode; a control electrode overlapping the active pattern, and insulated from the active pattern; a display element disposed on the second electrode, and connected to the second electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871